Citation Nr: 1759032	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2015, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's previous representative became a VA employee in June 2014, making him ineligible for accreditation, and ending his representation of the Veteran.  In November 2017, the Veteran submitted a Pro Se Election Form, expressing his intent to represent himself.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking and mood due to symptoms such as depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, but not by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent PTSD have not been met.  38 U.S.C. §§ 1155, 5107, 5110(b) (2012); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits

II. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in the present case. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the Veteran's PTSD has been rated as 70 percent disabling, the Board's inquiry will focus on whether a 100 percent rating is warranted.

DC 9411 and other DC's addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  

According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

III. Analysis

The Veteran contends that he is entitled to an inital rating in excess of 70 percent for PTSD. 

The Veteran filed for entitlement to service connection for PTSD in October 2011.  He was afforded a VA examination in March 2012.  The Veteran reported that he had recently moved out of the home he shared with his wife and adult son and daughter.  He explained that his daughter suffered from uncontrolled bipolar disorder and he was no longer able to deal with the situation.  He said he got along well with his wife and son.  He reported that he was previously an independent owner of a vending company and a manager at a soda distributor, but had retired.  The Veteran reported depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, and neglect of personal appearance and hygiene.  Following a review of the Veteran's medical record and an examination, the examiner determined that the Veteran was capable of managing his financial affairs.  The examiner determined that the Veteran's GAF was 55, and concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity. 

The Veteran reported that his PTSD hindered his ability to maintain employment and caused him to move out of his home on his October 2012 VA Form 9.  The Veteran was granted entitlement to total disability based on individual unemployability, effective October 2011, based on his service connected disabilities.  See August 2013 Rating Decision.

In December 2013, the Veteran was admitted to a behavioral health unit due to a sudden mental status change.  He reported specific delusions about things he did in the past, experienced falling and gait problems, memory and recall problems, and possible disorientation.  During this timeframe, the Veteran denied suicidal or homicidal ideations, but experienced significant delusions. The Veteran's brother and spouse reported that prior to the December 2013 psychotic episode; they did not notice any other problems, aside from mismanagement of money.  When the Veteran was first admitted, he experienced a violent outburst.  Over the next few days, the Veteran regained mental control.  His delusions subsided and he was cooperative, social, and alert.  The Veteran was easily distracted, angry and tense at times, but he socialized with peers and maintained eye contact.  The Veteran's sleep, hygiene, and appetite were adequate.  The Veteran was diagnosed with a brief reactive psychosis, with proximal stressor in January 2014 before he was discharged. 

January 2014 VA treatment records reflect that the Veteran was appropriately groomed and dressed and that he reported enjoying golf and playing cards.  He also reported that he got along with his wife and two adult children.  March 2014 VA treatment reflects that the Veteran denied any mood swings, or persistent elevated or irritable mood.  He stated he felt calm throughout, and that his appetite, energy, sleep, concentration, memory, temperament, and mood were all baseline or good.

The Veteran was afforded an additional VA examination in March 2015.  He told the examiner that he was not currently receiving any mental health treatment.  He denied any temper control difficulties, or suicidal or homicidal ideations.  The Veteran reported that he got along with family, friends, neighbors and co-workers, but not bosses.  Upon examination, the Veteran appeared annoyed, angry, initially irritated, friendly, expressive, and responsive.  He was cooperative, open, honest, and fully answered all questions.  The Veteran was oriented to time and place, his appearance and hygiene were normal, behavior was appropriate, and delusions or hallucinations were absent.  There was no disorientation, no evidence of obsessive rituals, and no gross impairment in thought processes nor communication.  The Veteran's  speech was logical and relevant, and he was not a danger to himself nor others.  He was able to do all activities of daily life without assistance, and his memory was intact, with no evidence of memory dysfunction.  The Veteran demonstrated depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Board finds that the Veteran's symptoms have remained relatively consistent throughout the period on appeal and a 70 percent rating is appropriate.  

The evidence of record reflects the Veteran's PTSD is manifested by difficultly sleeping, anxiety, irritability, depression, and difficulty establishing and maintaining effective work and social relationships.  Such symptomatology is inconsistent with a disability rating in excess of 70 percent.

As noted, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 

Significantly, the evidence does not show symptoms such as gross impairment in thought process or communication, persistent delusions, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives of the Veteran's own name.  

The Board recognizes that the Veteran experienced a brief psychotic episode in December 2013; however, the record demonstrates that this was an isolated incident.  Lay statements provided by the Veteran, his brother, and his spouse, show that the delusions and other extreme symptoms he experienced came on suddenly, resolved, and do not appear to have resurfaced at any time during the appeal.

The Veteran maintains relationships, and gets along with family, friends, and neighbors.  He enjoys golfing and regularly playing cards.  The Veteran performs yard work and house chores daily.  In sum, the record does not support a finding of total occupational and social impairment, and as such, a rating in excess of 70 percent is not warranted.  When all of the evidence and findings contained therein are considered, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating.

Accordingly, the Board finds that a rating in excess of 70 percent is not warranted.

IV. Additional Considerations

Lastly, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


